Citation Nr: 0904621	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The issue before the 
Board today was remanded in June 2008 for the issuance of a 
statement of the case in accordance with Manlincon v. West, 
12 Vet. App. 238 (1999).  A statement of the case was sent to 
the veteran in August 2008.  


FINDING OF FACT

Following the issuance of an August 2008 statement of the 
case, the Veteran did not file an adequate substantive appeal 
on the issue of entitlement to an initial rating in excess of 
50 percent for PTSD within one year of the October 2004 
notice letter of the October 2004 rating decision on appeal, 
or within 60 days of the August 2008 statement of the case.


CONCLUSION OF LAW

The Veteran did not perfect an appeal with respect to the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 
20.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(West 2002 & Supp. 2007); 38 C.F.R. § 20.200 (2008).  A 
substantive appeal must either indicate that all of the 
issues presented in applicable statement of the cases and 
supplemental statement of the cases are being appealed or 
must specify the particular issues being appealed.  It should 
also set out specific arguments related to errors of fact or 
law made by the agency of original jurisdiction in reaching 
the determination being appealed.  38 C.F.R. § 20.202 (2008).  
The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302 (2008).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2008).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).

In the present case, the RO issued an October 2004 rating 
decision which granted service connection for PTSD and 
assigned a 50 percent disability rating, effective May 18, 
2004.  Correspondence was received from the Veteran in 
October 2004 indicating disagreement with the disability 
rating and effective date assigned.  The RO issued a 
statement of the case in February 2005 addressing only the 
issue of an earlier effective date for the grant of service 
connection for PTSD.  The Veteran perfected an appeal as to 
this issue, and in a decision dated in June 2008 the Board 
denied entitlement to an earlier effective date for the grant 
of service connection for PTSD.  The Board also noted that a 
statement of the case had not yet been issued addressing the 
Veteran's notice of disagreement with the initial disability 
rating assigned.  Therefore, it remanded that issue.  See 
Manlincon, supra.  

The RO issued a statement of the case in August 2008 
addressing the issue of entitlement to an initial rating in 
excess of 50 percent for PTSD.  It also sent the Veteran a 
corrective notice in August 2008 addressing the Veterans' 
Claims Assistance Act of 2000 (VCAA) and the U.S. Court of 
Appeals for Veterans Claims's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In August 2008, the RO 
received correspondence from the Veteran in the form of a 
"response" to the August 2008 VCAA corrective notice.  A 
review of the Veteran's written statement fails to indicate 
any disagreement with the initial rating assigned to PTSD or 
a desire for further appellate review of this issue.  

The Board, on its own initiative, determined that there was 
no adequate substantive appeal validly filed as to the issue 
of the assignment of a higher initial rating for PTSD.  In 
compliance with 38 C.F.R. § 20.101, in December 2008, the 
Board notified the Veteran of this jurisdictional defect and 
provided him a period of 60 days to respond.  Sixty days has 
now passed and no response has been received from the 
Veteran.  No other document filed by or on behalf of the 
Veteran within the time limits specified at 38 C.F.R. § 
20.302 constitutes or closely approximates the requirements 
for a valid substantive appeal as defined at 38 C.F.R. § 
20.202.  Without a valid and timely substantive appeal, the 
Board does not have jurisdiction over this in accordance with 
38 C.F.R. § 20.200; therefore, the claim of entitlement to an 
initial rating in excess of 50 percent for PTSD must be 
dismissed.


ORDER

The Veteran did not submit a timely substantive appeal and 
the issue of entitlement to an initial rating in excess of 50 
percent for PTSD is dismissed for lack of jurisdiction.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


